                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

BERNARD SCOTT                      :                 CIVIL ACTION
                                   :
      v.                           :
                                   :
CITY OF PHILADELPHIA, PHILADELPHIA :
DEPARTMENT OF PRISONS, BLANCHE :
CARNEY, Prison Commissioner and    :
MICHELLE FARRELL, Warden at PICC   :                 NO. 19-4268

                                         ORDER

        NOW, this 24th day of October, 2019, upon consideration of the plaintiff’s motion

to proceed in forma pauperis (Document No. 1), his prisoner trust fund account statement,

and his pro se Complaint, IT IS ORDERED that:

        1.    Pursuant to 28 U.S.C. § 1915, leave to proceed in forma pauperis is

GRANTED.

        2.    The Complaint is DEEMED filed.

        3.    The plaintiff, Bernard Scott, Inmate # 799597, shall pay the filing fee of

$350.

        4.    The Warden or other appropriate official at the Philadelphia Detention

Center or any prison at which plaintiff may be incarcerated is directed to assess an initial

filing fee of 20% of the greater of $10.00 from the plaintiff’s prisoner trust fund account,

when such funds become available, and forward that amount to be credited to Civil

Action No. 19-4268, to the following address:

                     Clerk of the United States District Court
                     for the Eastern District of Pennsylvania
                     601 Market Street, Room 2609
                     Philadelphia, Pennsylvania 19106
       5.     The Warden or other appropriate official at the Philadelphia Detention

Center or any prison at which the plaintiff may be incarcerated shall, after the initial partial

filing fee is paid and until the balance of the filing fee is paid in full, deduct from the

plaintiff’s account, each time that the plaintiff’s inmate trust fund exceeds $10.00, an

amount no greater than 20 percent (20%) of the money credited to his account during the

preceding month and forward that amount, to be credited to Civil Action No. 19-4268, to

the address provided above in paragraph four.

       6.     The Complaint is DISMISSED .

       7.     Plaintiff is granted leave to file an amended complaint within thirty (30) days

of the date of this Order.

       8.     If plaintiff files an amended complaint, he must identify all defendants in the

caption of the amended complaint. Any individual or entity not listed in the caption will

not be treated as a defendant. The amended complaint must also describe how each

defendant was responsible for violating his rights and may not rely solely on exhibits or

other documents filed to state a claim.

       9.     The Clerk of Court shall furnish plaintiff with a blank copy of the Court’s form

complaint for a pro se litigant filing a civil action bearing the civil action number for this

case. Plaintiff may use this form to file an amended complaint if he decides to do so.

       10.     Upon the filing of an amended complaint, the Clerk of Court shall not make

service until further Order of the Court.

       11.    The Clerk of Court is directed to forward a copy of this Order to the Warden




                                               2
or other appropriate official at the Philadelphia Detention Center System and the plaintiff.

       12.    If plaintiff fails to file an amended complaint, his case will be dismissed.



                                   /s/ TIMOTHY J. SAVAGE J.




                                              3
